Citation Nr: 1534849	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  15-10 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hepatic steatosis and hepatitis C.

[The issues of whether new and material evidence has been presented to reopen claims of entitlement to service connection for a spinal disability and headaches and entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include adjustment disorder, depression and anxiety will be addressed in a separate decision with a separate docket number to be issued concurrently.] 


REPRESENTATION

Appellant represented by:	 Michael Kelly, Attorney 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to August 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) in Louisville, Kentucky.  The Boston RO currently has jurisdiction over the appeal.

In December 2014, the Veteran testified at a hearing before a Decision Review Officer.  A transcript of that hearing is of record.  The Veteran was also scheduled to testify before the undersigned in August 2015.


FINDING OF FACT

According to a copy of a public obituary record, the Veteran died in May 2015, while his appeal was pending.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34(1997); Landicho v. Brown, 7 Vet. App. 42, 47(1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2015).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2015); 38 C.F.R. § 3.1010(b)(2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2015); see 38 C.F.R. § 3.1010(a)(2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b)(2015).


	
	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


